Title: From George Washington to John Augustine Washington, 6 May 1755
From: Washington, George
To: Washington, John Augustine



[Winchester, 6 May 1755]
To Mr Jno. Auge WashingtonMount VernonDear Jack Brother

A very fatiegueing Ride; and long round about brought me to the General (the day I parted with you) at Frederick Town; —This is a small Village 15 Miles below the blew Ridge ion the Maryland—side of Potomac from thence we proceeded to this place, where we have halted since Saturday last, and shall depart for Wills Creek to morrow.

I find there is no probality of Marching the Army from Wills Creek till the latter end of this Month, or the first of next; so that you may imagine time will hang heavy you may easily guess then how heavily time will hang upon my hands.
I have meeet with a familiar much complaisance in this Family, especially from the General; who I hope to please without withou⟨t⟩ ceremonious attentions or difficulty, for I may say add it can scarce not be done with them as he uses, and requires less ceremony than you can well easily conceive.
I have orderd the Horse Gist to Bullskin, and my own here, if serviceable; otherwise you must have them both carrd down whe⟨n⟩ Countess is sent up: I have conceivd a good Opn of the horse Gist, therefor⟨e⟩ I hope you will not let him want for proper care & good usage, if he shd be s[en]t instead of the Greys; which will be the case if they are able to perform the Journey.
I hope youll will have frequent oppertys to expatiate upon to particularise the State of my Affairs, wch will ⟨erasure⟩ admr no small degree of much satisfn to a Person in my situation—At present I have nothing to add but my Compts to all friends, particularly to the good worthy Family at Belvoir who I hope to hear are in good health. I am Dr Jack Yr Affe Brother

Go: Washington
Winchester May 6th 1755

